                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                           ANDERSON/GREENWOOD DIVISION

Kenneth Syncere Rivera,                   )
                                          )
              Plaintiff,                  )             Civil Action No.: 8:18-cv-02539-JMC
                                          )
              v.                          )
                                          )
South Carolina Department of Corrections, )                            ORDER
                                          )
              Defendant.                  )
                                          )
____________________________________)

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on November 13, 2018 (ECF No. 18). The court ACCEPTS

the Magistrate Judge’s Report and incorporates it herein by reference. For the reasons set out in

the Report, the court DISMISSES Plaintiff Kenneth Syncere Rivera’s (“Plaintiff”) claims filed

pursuant to 42 U.S.C. § 1983 and REMANDS this action to the state court pursuant to the South

Carolina Tort Claims Act.

                     I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards, which this court incorporates

herein without a full recitation. (ECF No. 18 at 1–3.) As brief background, on July 23, 2018,

Plaintiff, proceeding pro se, filed suit against Defendant South Carolina Department of Corrections

(“SCDC”) in the Richland County Court of Common Pleas. (ECF No 1-1 at 2.) In his Complaint,

Plaintiff asserts that under SCDC Policy 15.01, SCDC is authorized to deduct twenty (20) percent

of the funds deposited into Plaintiff’s prisoner account to pay his debts for court costs, filing fees,

medical co-pays, and restitution. (Id. at 2 ¶ 7–8.) Plaintiff alleges that SCDC has been deducting

more than the authorized twenty (20) percent from his prisoner account. (Id. at ¶ 8.) Plaintiff



                                                  1
asserts that in June and September 2017, he filed two grievances challenging the alleged over-

deduction. (Id. at 2–3 ¶ 9–10.) In the “Parties and Jurisdiction” section of his Complaint, Plaintiff

asserts that SCDC “is a government entity” and jurisdiction is proper under “S.C. Code of Law[s]

§§ 15-78-10 et. seq. (2005 & Supplement[] 2007), §§ 15-78-60(25) and §§ 15-78-70 (b),” which

are various sections of the South Carolina Tort Claims Act (“SCTCA”). (Id. at 2 ¶ 2–3.) In the

“Legal Claims” section of his Complaint, Plaintiff alleges SCDC “violated Plaintiff[’s] rights and

[the] Constitution by violating his Due Process Rights [under] the Fourteenth Amendment to the

United States Constitution.” (Id. at 4 ¶ 12.) Plaintiff requests declaratory and injunctive relief,

compensatory and punitive damages, a jury trial, and the “cost [of] this suit.” (Id. at 4–5 ¶ 13–18.)

On September 14, 2018, SCDC filed a Notice of Removal, requesting the court take jurisdiction

of this matter. (ECF No. 1.)

         On November 13, 2018, the Magistrate Judge entered her Report. (ECF No. 18.) The

Magistrate Judge found “Plaintiff asserts SCDC improperly withheld money from his inmate

account, and he seeks relief pursuant to the [SCTCA]. What is less clear is whether Plaintiff also

asserts claims in this action pursuant to 42 U.S.C. § 1983.” (Id. at 4.) First, the Magistrate Judge

acknowledged that courts are required to liberally construe pro se pleadings. (Id. at 3–4.) In

liberally construing Plaintiff’s Complaint, the Magistrate Judge found it significant that “Plaintiff

asserts that the state court has jurisdiction under the [SCTCA] and names only SCDC as a

Defendant,” because “SCDC ‘is amenable to suit in state court for tort pursuant to the [SCTCA],

but is not amendable to suit in federal court for damages based on an alleged violation of prisoner’s

constitutional rights.’” (Id. at 5 (quoting Green v. S.C. Dep’t of Corr., No. 9:11-cv-3407-DNC-

BM, 2012 WL 360144, at *1 n.1 (D.S.C. Jan. 13, 2012).) Thus, the Magistrate Judge found that

“if Plaintiff intended to assert his claims under only the [SCTCA],” the case should be remanded



                                                 2
because “[s]uits under the [SCTCA] must be brought in [a] state court within the boundaries of

South Carolina.” (Id. (quoting Odom v. Wilson, No. 8:07-cv-0325-PMD-JRM, 2007 WL 1231797,

at *6 (D.S.C. Apr. 25, 2007) (emphasis omitted).)

       Additionally, due to Plaintiff’s assertion that Defendant violated his Fourteenth

Amendment rights, the Magistrate Judge found Plaintiff’s Complaint could “plausibly be

construed” as asserting a § 1983 claim. (Id.) However, to the extent Plaintiff’s Complaint could

be so construed, the Magistrate Judge found it must be summarily dismissed because SCDC is not

amenable to suit under § 1983 because an agency is not a “person” within the meaning of § 1983.

(Id. at 5–6.) Furthermore, the Magistrate Judge found SCDC is an agency of South Carolina,

which is immune from suit for money damages under the Eleventh Amendment, and South

Carolina has not consented to suit in federal court. (Id. at 6–7.)

       On November 27, 2018, SCDC filed its Objections to the Report and Recommendation

(“Objection”). (ECF No. 20.) Defendant objects to the Magistrate Judge’s recommendation that

this case be remanded back to state court. (Id. at 1.) Defendant argues “the Magistrate Judge

erroneously construes the Plaintiff’s Complaint as alleging a cause of action under the [SCTCA].”

(Id.) Defendant contends Plaintiff did not allege a state law claim because he only asserts a

Fourteenth Amendment claim in the “Legal Claims” section of his Complaint, making no mention

of a state law tort. (Id. at 1–2.) Defendant also notes that in his “Prayer for Relief,” Plaintiff

requests a declaration that Defendant violated his rights under the United States Constitution. (Id.

at 2.) Therefore, Defendant requests that the court dismiss the § 1983 claim against Defendant

and reject the Magistrate Judge’s recommendation to remand this case to state court. (Id.)




                                                  3
                                 II. STANDARD OF REVIEW

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270–71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report and Recommendation to which specific objections are made. See 28

U.S.C. § 636(b)(1). See also Fed. R. Civ. P. 72(b)(3). Thus, the court may accept, reject, or

modify, in whole or in part, the Magistrate Judge’s recommendation or recommit the matter with

instructions. 28 U.S.C. § 636(b)(1).

       The court is required to interpret pro se documents liberally and will hold those documents

to a less stringent standard than those drafted by attorneys. See Erickson v. Pardus, 551 U.S. 89,

94 (2007) (“A document filed pro se is “to be liberally construed,” and “a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal pleadings drafted

by lawyers.” (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976))); Gordon v. Leeke, 574 F.2d

1147, 1151 (4th Cir. 1978). See also Hardin v. United States, C/A No. 7:12–cv–0118–GRA, 2012

WL 3945314, at *1 (D.S.C. Sept. 10, 2012). “[A] complaint, especially a pro se complaint, should

not be dismissed summarily unless ‘it appears ‘beyond doubt that the plaintiff can prove no set of

facts in support of his claim which would entitle him to relief.’” Gordon, 574 F.2d at 1151 (quoting

Conley v. Gibson, 355 U.S. 41, 45–46 (1957))).

                                       III. DISCUSSION

       “The mandated liberal construction afforded pro se pleadings means that if the court can

reasonably read the pleadings to state a valid claim on which the plaintiff could prevail, it should



                                                 4
do so, but a district court may not rewrite a petition to ‘conjure up questions never squarely

presented’ to the court.” Walker v. Koon, No. 8:16-CV-00815-JMC, 2016 WL 4161098, at *2

(D.S.C. Aug. 5, 2016) (quoting Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985)).

Here, the court finds the Magistrate Judge reasonably construed Plaintiff’s Complaint. See id.

Defendant argues the Magistrate Judge’s construction of Plaintiff’s Complaint as stating a claim

under the SCTCA is “erroneous[]” because Plaintiff does not allege a state tort in the “Legal

Claims” section of his Complaint, and he seeks a declaration that Defendant violated his rights

under the United States Constitution. (ECF No. 20 at 1–2.) However, Defendant fails to mention

that in the “Parties and Jurisdiction” section of his Complaint, Plaintiff cited several sections of

the SCTCA. (See ECF 1-1 at 2 ¶ 2–3.) Moreover, in his “Prayer for Relief,” in addition to

declaratory relief, Plaintiff also seeks monetary damages (id. at 4–5 ¶ 13–18), which SCDC could

be liable for under the SCTCA, but not under § 1983. See Green, 2012 WL 360144, at *1 (“[T]he

[SCDC], is amenable to suit in state court for tort pursuant to the [SCTCA], but is not amenable

to suit in federal court for damages based on an alleged violation of a prisoner’s constitutional

rights.”); Odom, 2007 WL 1231797, at *6 (D.S.C. Apr. 25, 2007), aff’d, 250 F. App’x 573 (4th

Cir. 2007) (“Under South Carolina law, the plaintiff’s claims relating to his wrist injury are

cognizable under the [SCTCA], § 15–78–10 et seq., South Carolina Code of Laws. . . . The

plaintiff’s claims are cognizable under the [SCTCA] because the [SCDC] is a department of the

State of South Carolina.”). And, notably, Plaintiff filed his Complaint in a South Carolina state

court. (ECF No. 1-1 at 2.) Therefore, based on these components of Plaintiff’s Complaint, the

court finds the Magistrate Judge did no conjuring, but reasonably read and liberally construed

Plaintiff’s Complaint as required by the United States Supreme Court in Erickson. See Erickson,

551 U.S. at 94 (“A document filed pro se is “to be liberally construed,” and “a pro se complaint,



                                                 5
however inartfully pleaded, must be held to less stringent standards than formal pleadings drafted

by lawyers.” (quoting Estelle, 429 U.S. at 106)). See also Walker, 2016 WL 4161098, at *2 (“The

mandated liberal construction afforded pro se pleadings means that if the court can reasonably

read the pleadings to state a valid claim on which the plaintiff could prevail, it should do so, but a

district court may not rewrite a petition to ‘conjure up questions never squarely presented’ to the

court.”    (quoting Beaudett, 775 F.2d at 1278)).       Accordingly, the court overrules SCDC’s

Objection (ECF No. 20).

                                        IV. CONCLUSION

          After a thorough review of the Report and the record in this case, the court ACCEPTS the

Magistrate Judge’s Report and Recommendation (ECF No. 18) and DISMISSES Plaintiff

Kenneth Syncere Rivera’s claims filed pursuant to 42 U.S.C. § 1983 and REMANDS this action

to the Richland County Court of Common Pleas pursuant to the South Carolina Tort Claims Act.1

          IT IS SO ORDERED.




                                                      United States District Judge
February 15, 2018
Columbia, South Carolina




1
  See Borneman v. United States, 213 F.3d 819, 824 (4th Cir. 2000) (“Section 1447(c) of Title 28
provides that a case removed to federal court must be remanded to state court if it appears that the
federal court lacks subject matter jurisdiction: ‘A motion to remand the case on the basis of any
defect other than lack of subject matter jurisdiction must be made within 30 days after the filing
of the notice of removal under section 1446(a). If at any time before final judgment it appears that
the district court lacks subject matter jurisdiction, the case shall be remanded.’”); Green, 2012 WL
360144, at *1 (“[T]he [SCDC], is amenable to suit in state court for tort pursuant to the [SCTCA],
but is not amenable to suit in federal court for damages based on an alleged violation of a prisoner’s
constitutional rights.”).
                                                  6
